Title: From Thomas Jefferson to Archibald Stuart, 29 June 1796
From: Jefferson, Thomas
To: Stuart, Archibald


                    
                        Dear Sir
                        Monticello June 29. 96.
                    
                    The very contracted state of my acquaintance in my own country after so long an absence, and the general interest which prompts us to present strangers of distinction passing through it to the best men of our country, render me troublesome to you. The bearer hereof is the Duke de Liancourt of one of the most distinguished families of France, and of the wealthiest, till the events of his country deprived him of whatever could be lost. He retains nothing but an uncommon portion of worth and good sense. He was President of the national assembly in it’s earliest stage. As he is anxious to know something of the circumstances of our country as he passes thro’ it, I take the liberty of presenting him to you, for the benefit of any information he might wish to recieve relative to your part of it. He proposes to stay at Staunton one evening only. I am with great and constant esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                